 Case 2:19-cv-07194-DRH-AKT Document 13 Filed 03/10/20 Page 1 of 1 PageID #: 33
                                                   Representing Management Exclusively in Workplace Law and Related Litigation
                                                  Jackson Lewis P.C.    ALBANY, NY               DETROIT, MI                MILWAUKEE, WI           RALEIGH, NC
                                                                        ALBUQUERQUE, NM          GRAND RAPIDS, MI


jackson
                                               58 South Service Road                                                        MINNEAPOLIS, MN         RAPID CITY, SD
                                                                        ATLANTA, GA              GREENVILLE, SC             MONMOUTH COUNTY, NJ     RICHMOND, VA
                                                           Suite 250
                                                                        AUSTIN, TX               HARTFORD, Cr               NEW ORLEANS, LA         SACRAMENTO, CA
                                           Melville, New York 11747
                                                                        BALTIMORE, MD            HONOLULU, HI'              NEW YORK, NY            SALT LAKE CITY, UT
                                                   Tel 631 247.0404
                                                                        BERKELEY HEIGHTS, NJ HOUSTON, TX                    NORFOLK, VA             SAN DIEGO, CA
                                                  Fax 631 247-0417      BIRMINGHAM, AL          INDIANAPOLIS, IN            OMAHA, NE               SAN FRANCISCO, CA
                                               vnvw.jaclisonlewle.com   BOSTON, MA               JACKSONVILLE, FL           ORANGE     COUNTY, CA   SAN JUAN, PR
                                                                        CHARLOTTE, NC            KANSAS CITY REGION         ORLANDO, FL             SEATTLE, WA
                                                                        CHICAGO, IL              LAS VEGAS, NV              PHILADELPHIA, PA        SILICON VALLEY, CA
                                                                        CINCINNATI, OH           LONG ISLAND, NY            PHOENIX, AZ             ST. LOUIS, MO
                                                                        CLEVELAND, OH            LOS ANGELES, CA            PITTSBURGH, PA          TAMPA, FL
                                                                        DALLAS, TX               MADISON, WI                PORTLAND, OR            WASHINGTON, DC REGION
                                                                        DAYTON, OH               MEMPHIS, TN                PORTSMOUTH, NH          WHITE PLAINS, NY
                                                                        DENVER, CO
 DIRECT DIAL: (631) 247-4661                                                                     MIAMI, FL                  PROVIDENCE, RI

 EMAIL ADDRESS: NOELTRIPP(ilACKSONLENVIS.COM                            "through an affiliation with Jackson Lewis P.C., a Law Corporation




                                                                        March 10, 2020

 VIA ECF

 The Honorable Denis. R. Hurley
 United States District Judge for the
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

                                                             Re:        Carlos Amaya v. Ernesto Decena, et al.,
                                                                        Docket No.: 19-cv-7194 (DRH) (AKT)

 Dear Judge Hurley:

         We were recently retained to represent Ernie's Auto Detailing, Inc. and Ernesto Decena
 ("Defendants"), in the above-referenced matter. Pursuant to Rule 2(E) of Your Honor's Individual
 Rules of Practice, Defendants write to respectfully request until April 7, 2020 to answer, move, or
 otherwise respond to Plaintiffs Complaint. Defendants' answer is currently due on March 12,
 2020. Defendants require additional time to investigate Plaintiff's claims and properly respond to
 the Complaint, or engage counsel in settlement discussions. This is Defendants' first request for
 an extension and it does not affect any other deadline, including the Initial Conference currently
 scheduled for April 8, 2020 at 10:30 a.m. Plaintiff's counsel consents to this request, as set forth
 in the enclosed Stipulation.

          We thank the Court for its time and consideration to this matter.

                                                                        Respectfully submitted,

                                                                        JACKSON LEWIS, P.C.



                                                                        /s/ Noel P. Tripp
                                                                        Noel P. Tripp

 NPT:dc

  cc:      All Counsel of Record (via ECF)
 4844-1662-4567, v. 1
